DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 8, 253, 134) in view of Hoffman’880 (US 2005/0199880) and Haga (US 6, 838, 308).
Regarding claim 2, Kim discloses semiconductor device comprising: a gate electrode (Fig.2H, numeral 12); a gate insulating film (13) over the gate electrode (12); a first oxide semiconductor layer (14) over the gate insulating film (12); a second oxide semiconductor layer (15) over the first oxide semiconductor layer (14); a source electrode layer (16a) and a drain electrode layer (16b)  over and in direct contact with 
 	Kim does not disclose wherein (1) the first oxide semiconductor layer comprises gallium, zinc, and tin and (2) wherein the second oxide semiconductor layer comprises crystals.
	Regarding element (1), Kim however discloses that the fist oxide semiconductor layer is a channel layer.  And Hoffman’880 discloses that the channel layer comprises gallium, zinc, and tin ([0025]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Hoffman’880 to have the first oxide semiconductor layer comprises gallium, zin, and  tin  for the purpose of forming channels with increased mobility and fabrication transistor with improved electrical performance ([0033]).
	Regarding element (2), Haga discloses the second oxide semiconductor layer (Fig. 14a, numeral 140) comprises crystals (column 6, lines 40-50).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Haga to have the second oxide semiconductor layer comprising crystals for the purpose of formation thin films with improved properties (Haga, column 6, lines 40-60).
Regarding claim 5, Kim discloses wherein the second oxide semiconductor layer (15) comprises an In-Ga-Zn-O-based oxide semiconductor (claim 5).
Claim 6  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Hoffman’880 and Haga as applied to claim 2 above, and further in view of Akimoto (US 2007/0072439).
Regarding claim 6, Kim does not explicitly disclose wherein the second oxide semiconductor film comprises nitrogen.
Akimoto however discloses that adding nitrogen improves controllability a threshold voltage of a transistor ([0032])
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Akimoto to have the second oxide semiconductor film comprising nitrogen for the purpose improving controllability a threshold voltage of a transistor (Akimoto, [0032])
Claims 7 and  8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 8, 253, 134) in view of Hoffman (US 2007/0267699) and Yamazaki (US 2006/0027804).
Regarding claim 7, Kim discloses a semiconductor device comprising: a gate electrode (Fig.2H, numeral 12) over a substrate (11); a gate insulating film (13) over the gate electrode (12); a second oxide semiconductor layer (14) a third oxide semiconductor layer (15) over the second oxide semiconductor layer (14); and a conductive film (16)  over and in direct contact with the third oxide semiconductor layer (15), wherein the second oxide semiconductor layer comprises indium and zinc (column 
Kim does not explicitly disclose  (1) a first oxide semiconductor layer over the gate insulating film wherein,  the first oxide semiconductor layer comprises indium, gallium, or tin, and that the second oxide semiconductor film is over the first oxide semiconductor layer, the second oxide semiconductor film comprises gallium;  (2) wherein the second oxide semiconductor layer comprises a first region, a second region, and a third region, wherein the second region is between the first region and the third region, and wherein a thickness of the second region is smaller than each of a thickness of the first region and a thickness of the third region.
Regarding element (1), Hoffman discloses a first oxide semiconductor layer (Fig.3, numeral 82) over the gate insulating film  (70) wherein,  the first oxide semiconductor layer (82)  comprises indium , gallium or tin  ([0024]; [0026]), and that the second oxide semiconductor film (80) is over the first oxide semiconductor layer (82), the second oxide semiconductor film comprises gallium ([0026]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Hoffman to have a first oxide semiconductor layer over the gate insulating film wherein,  the first oxide semiconductor layer comprises indium, gallium, or tin, and that the second oxide semiconductor film is over the first oxide semiconductor layer, the second oxide semiconductor film comprises gallium for the purpose of providing the turn-on voltage variation (Hoffman, [0023]).
Regarding element (3), Yamazaki discloses the second semiconductor layer (Fig. 25C, numeral 563) comprises a first region (564a) , a second region (“a3”) , and a third 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Yamazaki to have the second oxide semiconductor layer comprising a first region, a second region, and a third region, wherein the second region is between the first region and the third region, and wherein a thickness of the second region is smaller than each of a thickness of the first region and a thickness of the third region for the purpose of fabrication TFT with smaller off current (Yamazaki, [0283]).
Regarding claim 8, Kim discloses wherein the conductive film is one of a source electrode (Fig.2H, numeral 16a) and a drain electrode (16B) of a transistor.
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Hoffman and Yamazaki as applied to claim 7 above, and further in view of  Akimoto (US 2007/0072439)
Regarding claim 9, Kim in view of Hoffman and Yamazaki does not explicitly disclose wherein the second oxide semiconductor layer comprises an In-Ga-Zn-O-based oxide semiconductor.
Akimoto however discloses the second semiconductor layer comprises an In-Ga-Zn-O-based oxide semiconductor ([0080]).
It would have been thereof obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Akimoto to have the second semiconductor 
Regarding claim 10, Kim does not explicitly disclose wherein the third oxide semiconductor film comprises nitrogen.
Akimoto however discloses that adding nitrogen improves controllability a threshold voltage of a transistor ([0032])
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Akimoto to have the third oxide semiconductor film comprising nitrogen for the purpose improving controllability a threshold voltage of a transistor (Akimoto, [0032])
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, , 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/26/2021 regarding claims 7-10 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim discloses second and third oxide semiconductor layers (Fig.2H, numerals 14 and 15).  And although Kim does not discloses a fist semiconductor oxide, Kim discloses that the second semiconductor oxide (14) is a channel layer.  And Hoffman discloses that the channel layer comprises two layers (80) and (82) (Fig.3), wherein a first semiconductor oxide layer (Fig.3, numeral 82) comprises indium , gallium or tin  ([0024]; [0026]), and that the second oxide semiconductor film (80) is over the first oxide semiconductor layer (82), the second oxide semiconductor film comprises gallium ([0026]).  It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Hoffman to have a first oxide semiconductor layer over the gate insulating film wherein,  the first oxide semiconductor layer comprises indium, gallium, or tin, and that the second oxide semiconductor film is over the first oxide semiconductor layer, the second oxide semiconductor film comprises gallium for the purpose of providing the turn-on voltage variation (Hoffman, [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891